It is undoubtedly true, as demonstrated by the brief of counsel for appellant, that when a proper case is made by a bill for interpleader, the equity of the bill lies in the right of the complainant to be protected against conflicting claims to money owed, or property held, by him, the superiority of either of which he cannot safely determine; and that, in such a case, the court will adjudicate the rights of the interpleading claimants, whether their respective claims be legal or equitable in their nature. Gibson v. Goldthwaite,7 Ala. 281, 42 Am. Dec. 592; 33 Corp. Jur. 430, §§ 14 and 15, and cases cited in note 55; Id. 461, 462, § 52, I.
The only thing to be litigated between the opposing claimants is the ownership of the debt, money, or other property brought within the decretal jurisdiction of the court by the original bill of complaint. 33 Corp. Jur. 461, 462, § 52. By ownership, of course, is meant any valid interest in rem. The vital defect in appellant's cross-bill is that it does not show that he has any such interest in the sums of money due from the complainant to his lessors E. J. and Ola Phillips, or to their assigns, as royalties under the lease in question. The general interest of a creditor, the mere right to subject the money to the satisfaction of his debt by appropriate proceedings, is not sufficient to support a claim.
The cross-bill is evidently grounded upon the theory that appellant's contract with E. J. Phillips gave him a specific interest in the lease afterwards made to Dilworth and transferred to the Sipsey Coal Mining Company, the original complainant herein, and gave him also a joint and specific interest in the royalties accruing thereunder. But that theory is invalid, and cannot be sustained.
In another proceeding, an equity suit by appellant against E. J. and Ola Phillips and Dilworth, to compel them to pay to appellant his alleged share of these same royalties, this identical contract was exhibited as the basis of appellant's claim; and on appeal to this court we held:
"That Phillips is the simple debtor of complainant (appellant here) for the amount stipulated; that complainant has no specific interest in the royalty due from Dilworth to Phillips; and that Dilworth (now Sipsey Coal Mining Company) is under no obligation to pay anything to complainant." Phillips et al. v. Catts, 206 Ala. 594, 91 So. 579.
That decision, fixing the status of appellant's claim, is manifestly fatal to the equity of his answer and cross-bill, and the demurrers thereto were therefore properly sustained.
We are, of course, not dealing with appellant's rights as a creditor of E. J. Phillips, rights which can be appropriately enforced in the garnishment suit at law.
Let the decrees of the circuit be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ. concur.